Citation Nr: 1038951	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-17 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to
service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from September 1971 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran is currently service connected as 50 percent 
disabled for posttraumatic stress disorder (PTSD), 20 percent for 
a lower back disorder, and 0 percent for a scar on his head.  

2.  The Veteran does not meet the objective criteria noted under 
38 C.F.R. § 4.16(a) for assignment of a TDIU.  

3.  The medical evidence of record indicates that the Veteran's 
service-connected disorders may cause him to be unemployable, 
which therefore warrants referral for extraschedular 
consideration under 38 C.F.R. § 4.16(b).  


CONCLUSIONS OF LAW

1.  The schedular criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 C.F.R. § 4.16(a) (2009).

2.  The criteria for referral to the Director, Compensation and 
Pension Service, for extra-schedular consideration of the 
Veteran's claim of unemployability due to service-connected 
disability are met. 38 C.F.R.  §§ 4.3, 4.16(b) (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with notification letters in April 2005 
and March 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In 
these letters, VA informed the Veteran of the elements of his 
claim for a TDIU, and of the evidence necessary to substantiate 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA advised the Veteran of the respective duties of the 
VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  VA requested from the Veteran relevant 
evidence, or information regarding evidence which VA should 
obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that pertains 
to the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And VA provided notification to the Veteran prior to 
the adverse rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  The Board 
notes that the Veteran was not provided with notification 
regarding disability ratings and effective dates until the March 
2007 letter.  Nevertheless, the Board finds no prejudice here.  
After full notification, the Veteran's claim was readjudicated in 
the August 2007 Supplemental Statement of the Case of record.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error 
may be cured by a new VCAA notification letter followed by a 
readjudication of the claim).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the Veteran with compensation medical examinations and 
opinions regarding his service-connected disorders.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.




II.  The Merits of the Claim for a TDIU

The Veteran claims entitlement to a TDIU.  In the rating decision 
on appeal, the RO denied the Veteran's claim.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the Veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  

The Veteran is service connected for three disorders.  He is 
rated as 50 percent disabled for PTSD, 20 percent disabled for a 
lower back disorder, and 0 percent disabled for a scar on his 
head.  Under the objective criteria, the Veteran is not eligible 
for a TDIU.  Although he is rated as 50 percent disabled for one 
disorder, the Veteran's combined disability rating is not 70 
percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Rather, 
his current combined rating is 60 percent.  See 38 C.F.R. § 4.25.  

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), it then becomes necessary to consider the Veteran's 
claim under § 4.16(b) subjective criteria.  It is the established 
policy of VA that all Veterans who are unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Therefore, submission to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration is warranted in all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in § 4.16(a).  
Id.

The evidence of record addressing the issue of the Veteran's 
employability is found in the Veteran's own statements, in VA 
treatment records, and in VA compensation examination reports 
dated in April 2007 and September 2009.  Based on this evidence, 
the Board finds further assessment of the TDIU claim warranted.  
38 C.F.R. § 4.16(b).    

The Veteran attests to his own unemployability in statements of 
record.  He has indicated that he has been unable to work due to 
PTSD symptoms such as nightmares, flashbacks, anger, and anxiety.  
He indicates that he has been unemployed since 1994.  The record 
also contains a March 2008 statement from the Veteran's spouse, 
in which she detailed the reasons for the Veteran's claim for a 
TDIU, to include his sleep disturbances, inability to interact 
productively with others, and his lack of personal hygiene.  
These statements were reiterated in the August 2009 Board 
hearing, moreover.    

Laypersons are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates to 
service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  But lay testimony is competent to establish the presence 
of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As such, the Board finds the lay statements 
regarding the nature of the PTSD to be probative evidence in 
determining whether an extraschedular rating should be awarded 
here.  

The medical evidence also favors the Veteran's claim to 
unemployability.  In September and October 2007, the Veteran's 
treating clinical social worker indicated that the Veteran was 
"currently unable to work due to his PTSD symptoms" and that a 
"referral to voc rehab cannot be made at this time because [the 
Veteran] is not stable to seek competitive employment."  The 
September 2009 VA compensation examination report, which assesses 
the Veteran's occupational and social impairment, also tends to 
favor the Veteran's claim.  The examiner did not offer an express 
opinion on whether the Veteran was unemployable.  But the 
examiner did state that the symptoms associated with the 
Veteran's PTSD are "severe in nature" and are "severely 
affecting his ... occupational functioning."  The Board also notes 
particularly low Global Assessment of Functioning (GAF) scores of 
record.  The September 2009 examiner assigned a GAF score of 48, 
while the April 2007 VA examiner assigned a GAF score of 47.  
These scores indicate serious impairment in occupational 
functioning such that would render one "unable to keep a job."  
See Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), 5th edition, published by the American Psychiatric 
Association.  

In sum, the evidence of record that specifically addresses the 
issue of employability tends to favor the Veteran's claim.  
Although the objective criteria are unmet under § 4.16(a), the 
evidence nevertheless indicates that the Veteran may be "unable 
to secure or follow a substantially gainful occupation by reason 
of" his service-connected PTSD.  See 38 C.F.R. § 4.16(b).  

Importantly, the Board has no authority to assign a TDIU rating 
under 4.16(b) where a claimant does not meet the schedular 
requirements of 4.16(a).  See Barringer v. Peake, 22 Vet. App. 
242, 244 (2008) (the Board may not assign an extraschedular 
rating in the first instance).  The code clearly provides that a 
claim for extraschedular consideration under 38 C.F.R. § 4.16(b) 
must be determined by the Director, Compensation & Pension 
Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, 
the Board addresses this issue further in the remand section of 
this decision below.  


ORDER

1.  Entitlement to a TDIU under 38 C.F.R. § 4.16(a) is denied.   

2.  Entitlement to referral to the Director, Compensation and 
Pension Service, for extra-schedular consideration of a total 
rating based on individual unemployability is granted.


REMAND

Consideration for an extraschedular rating under 38 C.F.R. 
§ 4.16(b) is warranted here.  

Accordingly, the case is REMANDED for the following action:

1.  The claim for a TDIU under 38 C.F.R. § 
4.16(b)  is to be submitted to the 
Director, Compensation and Pension 
Service.  

2.  If the determination remains adverse 
to the Veteran, the Veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  Each should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


